Citation Nr: 1016301	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-03 326	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a right eye injury.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2005.  In a decision dated in September 2007, the 
Board denied the appeal.  The Veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court) in January 2008.  
In June 2009, the Court was notified of the Veteran's death, 
which had occurred in April 2008.  Accordingly, in a 
September 2009 Memorandum Decision, the Court dismissed the 
appeal and vacated the Board decision.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 
1969 to January 1971.   

2.  In September 2009, the Board was notified by means of a 
Court Memorandum Decision that the appellant died in April 
2008.  

3.  In the September 2009 Memorandum Decision, the Court 
dismissed the appeal and vacated the Board's September 2007 
decision. 



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, for deaths occurring prior to 
October 2008, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  In light of the Court's 
dismissal of the appeal and the vacatur of the Board's 
decision, the issue is before the Board again.  Nonetheless, 
this appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


